UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 21, 2013 EMERGING CTA PORTFOLIO L.P. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 0-53211 (Commission File Number) 04-3768983 (IRS Employer Identification No.) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, New York 10036 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(855) 672-4468 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. The registrant has entered into a commodity futures customer agreement, effective as of August 21, 2013 (the “Customer Agreement”), with Morgan Stanley & Co. LLC, a Delaware limited liability company (“MS & Co.”).Pursuant to the Customer Agreement, MS & Co. will (i) hold a portion of the registrant’s assets in commodity brokerage accounts for purposes of maintaining margin for futures and other contracts traded in accordance with the instructions of one or more commodity trading advisors selected by Ceres Managed Futures LLC, the registrant’s general partner, and (ii) provide clearing services for such trades. Pursuant to the Customer Agreement, the registrant shall directly or indirectly pay MS & Co. any brokerage charges, give-up fees, commissions and service fees as may from time to time be agreed between the parties. The Customer Agreement may be terminated by either party upon notice to the other party. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EMERGING CTA PORTFOLIO L.P. By: Ceres Managed Futures LLC, General Partner By: /s/Patrick T. Egan Patrick T. Egan Director Date:August 27, 2013
